—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Town of Ramapo awarding a contract for public work to a bidder other than the petitioner, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Meehan, J.), dated June 7, 1999, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The public work which is the subject of this proceeding has been essentially completed. Since the relief requested by the petitioner can no longer be granted, the appeal is academic (see, Matter of LaCorte Elec. Constr. & Maintenance v County of Schoharie, 190 AD2d 899). O’Brien, J. P., Thompson, Altman and Friedmann, JJ., concur.